UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4735



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOHN JONES,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   Charles H. Haden II,
District Judge. (CR-02-178)


Submitted:    April 15, 2004                 Decided:   April 20, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Ernest Skaggs, SKAGGS & SKAGGS, Fayetteville, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Karen B. George,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John Jones appeals the district court’s order sentencing

him to thirty-seven months of imprisonment following his guilty

plea to one count of concealment of work while receiving social

security benefits, in violation of 42 U.S.C. § 408(a)(4) (2000),

and one count of fraudulent use of credit cards, in violation of 18

U.S.C. §§ 1029(a)(2), 2 (2000). Jones’ counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising one

issue but stating that, in his view, there are no meritorious

grounds for appeal.

           Counsel suggests that the court may have erred in denying

Jones an adjustment for acceptance of responsibility. The district

court’s determination regarding acceptance of responsibility is

factual, and we review it with great deference for clear error.

U.S. Sentencing Guidelines Manual § 3E1.1, comment. (n.5) (2002);

United States v. Ruhe, 191 F.3d 376, 388 (4th Cir. 1999).          Our

review of the record convinces us that the district court did not

err in concluding that Jones had not demonstrated acceptance of

responsibility.

           In his pro se brief, Jones essentially repeats counsel’s

argument   regarding   acceptance   of   responsibility.   Jones   also

asserts that he provided assistance to the Government, before and

after his sentencing in the instant case, in the investigation of

other crimes.   To the extent that we construe these assertions as


                                - 2 -
alleging that he was improperly denied a downward departure from

his Guidelines range based upon substantial assistance, we note

that Jones did not raise this issue before the district court and

does not assert that any failure by the Government to move for a

departure was based upon an improper motive.    See Wade v. United

States, 504 U.S. 181 (1992).    Accordingly, we find this argument

does not entitle Jones to any relief.

          We have reviewed the record in accordance with Anders and

find no meritorious issues.    We therefore affirm the judgment of

the district court.    This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.   If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move for leave to withdraw

from representation.    Counsel’s motion must state that a copy

thereof was served on the client.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 3 -